- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForJanuary 27, 2011 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP PUBLICLY HELD COMPANY CORPORATE TAXPAYER ID (CNPJ) 43.776.517/0001-80 COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP PUBLICLY HELD COMPANY Corporate Taxpayer ID (CNPJ) 43.776.517/0001-80 MATERIAL FACT Companhia de Saneamento Básico do Estado de São Paulo - SABESP, in compliance with the CVM Rule 358 of January 3, 2002, announces that its Board of Directors in a meeting held on January 27, 2011, elected Mrs. Dilma Seli Pena and Mr. Luiz Paulo de Almeida Neto to the positions of the Company's Chief Executive Officer and Regional Systems Officer, respectively, to complete current term of office to expire on June 18, 2011. In addition, according to Paragraph 2 of Article 8 of the Company's Bylaws, as Mrs. Dilma Seli Pena is precluded from performing the position of Chairwoman of the Board of Directors, she suggested, with the consent of the Board of Directors, Mr. Mario Engler Pinto Junior to temporarily replace her at the chairmanship of the Board of Directors until the next General Shareholders Meeting. The Chief Financial Officer and Investor Relations Officer, Mr. Rui de Britto Álvares Affonso and other members of the Board of Executive Officers remain in their positions until the expiration of current term of office. São Paulo, January 27, 2011. Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:January 27, 2011 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
